Citation Nr: 1442267	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  14-09 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

Whether new and material evidence has been received to reopen a claim of service connection for cause of death and, if so, whether service connection for cause of death is warranted.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION


The Veteran served on active duty from January 1955 to September 1973.  The Veteran died in January 2005 and the appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and July 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the appellant and her son testified at a Travel Board hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A January 2011 Board decision denied service connection for cause of the Veteran's death.  The appellant did not file a notice of appeal and that decision is final. 

2.  The evidence submitted since the January 2011 Board decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.

3.  Resolving reasonable doubt in favor of the appellant, the Board finds that the Veteran, as likely as not, set foot in Vietnam, and exposure to herbicides is presumed.

4.  The Veteran died in January 2005.  According to the death certificate of record, an underlying cause of the Veteran's death was lung cancer.
 
5.  The Veteran's lung cancer is presumed to be due to his presumed herbicide exposure during his Vietnam service.   


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the appellant's claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  The criteria for establishing service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e), 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, the Board finds that the appellant has submitted new and material evidence sufficient to reopen her claim for service connection for the cause of the Veteran's death.  That claim was denied in a January 2011 Board decision because the Board found, in pertinent part, that there was no evidence that the Veteran set foot in Vietnam or was exposed to herbicides while serving in Thailand.  That Board decision is final.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a) (2013).

Since January 2011, new evidence has been added to the claims file that is material to the appellant's claim.  Specifically, in conjunction with the June 2014 Board hearing, the appellant's son testified and submitted internet research in support      of the assertion that planes flying to and from Thailand stopped in Vietnam.  Additionally, the appellant has submitted December 2011 correspondence from the Department of the Army indicating that herbicides were transported to Thailand by civilian merchant ships.  That letter was accompanied by duplicate service records showing that the Veteran had cargo duties while working in port in Thailand during service.  

As the June 2014 testimony, internet research, and the December 2011 correspondence were not available at the time of the January 2011 denial, that evidence is new.  Moreover, when presumed credible, the new evidence tends to support the assertion that the Veteran stopped in Vietnam on his way to or from Thailand and United States on emergency leave, or was otherwise exposure to herbicides in Thailand; thus, the new evidence is also material.  Accordingly, the Board finds that the appellant has submitted new and material evidence sufficient to warrant reopening her claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Turning to the merits of the claim, the death certificate lists the immediate cause of the Veteran's January 2005 death to be aspiration pneumonia, with an underlying cause of stage IV non-small-cell lung cancer with bone metastasis.  Thus, lung cancer is considered a principal cause of the Veteran's death.  38 C.F.R. § 3.312(b).  Moreover, lung cancer is a disease that is subject to presumptive service connection if a veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.309(e).  As such, service connection for lung cancer will be presumed if the record establishes that the Veteran was exposed to herbicides.  

Following a review of the record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran set foot in Vietnam.  After resolving all doubt in favor of the appellant, the Board finds that Veteran did set foot in Vietnam and is thereby entitled to the presumption of exposure to herbicides.  38 C.F.R. §§ 3.307, 3.309.

Initially, the Board finds that the evidence shows that the Veteran flew from Thailand to the United States in or around November 1969 on emergency leave.  Service personnel records show that the Veteran was stationed in Thailand from July 1969 until around June 1970.  Moreover, they support that he did, in fact, go to the United States on emergency leave while his mother was sick and dying in November 1969.  In this regard, the Board, after resolving all doubt in the Veteran's favor, interprets a November 3, 1969, Humanitarian Reassignment Request from the Veteran as evidencing that emergency leave was granted and used by the Veteran to go to the United States from Thailand to be with his mother.  For example, in his November 3, 1969, application for reassignment, the Veteran stated that he "didn't have time to apply for a Humanitarian Reassignment prior to my departure,"  from Thailand, and that if his reassignment request is disapproved "and if I must return to Thailand" then he will apply "for another emergency leave to attend the funeral of my mother." (emphasis added).  Additionally, the Veteran gave a Minnesota address for purposes of contacting him, and requested priority consideration for his request because of the "time remaining on my emergency leave," which "terminates effective November 18, 1969."  Thus, the Board finds that record supports the contention that the Veteran traveled to and from Thailand and the United States on emergency leave in and around November 1969 while in service.

The Board further finds that there is evidence to support the assertion that, during the course of his travel between Thailand and the United States, the Veteran stopped over in Vietnam.  Foremost, the appellant has provided testimony that, prior to his death, the Veteran informed her that he stopped over in Vietnam for approximately one hour while flying between the United States and Thailand during the course of his emergency leave relating to his mother's illness and funeral.  The Board has no reason to question the credibility of the appellant, and she is competent to provide testimony regarding matters that are within her personal experience, including statements made to her by the Veteran.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his or her personal knowledge and experience); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (finding that the Board is within its province to weigh lay evidence and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).

Additionally, the appellant has submitted internet research, including personal accounts from other veterans, generally showing that it was common during the Vietnam era for flights to and from Thailand to stop in Vietnam.  In a May 2010 memorandum, a VA employee, whose duties included being a coordinator for inquiries to U. S. Army and Joint Services Records Research Center (JSRRC) indicated that, while the claimed stop in Vietnam could not be verified, "It is possible the veteran did take emergency leave and return through Vietnam."  Similarly, an April 2005 JSRRC response to a request for verification of Vietnam service left open the possibility of the Veteran setting foot in Vietnam.  In this regard, JSRRC did not provide a negative response, but rather was "unable to determine whether or not this Veteran had in country service in the Republic of Vietnam."  Thus, the Board finds that the account of the Veteran stopping in Vietnam is both possible and plausible, and the evidence is at least in equipoise as to whether the Veteran stepped foot in Vietnam.

Given the foregoing evidence, the Board finds it reasonable that the Veteran set foot in Vietnam.  There is nothing to refute the statements of the appellant and those statements are considered credible in light of the other evidence of record.

Therefore, the Board concludes that the Veteran as likely as not set foot in Vietnam during the Vietnam era, and is therefore, presumed to have been exposed to herbicides.  Because the Veteran's lung cancer is presumptively associated with exposure to herbicides and contributed to his death, service connection for the cause of the Veteran's death is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.307, 3.309.


ORDER

New and material evidence having been submitted, the claim for service connection for the cause of the Veteran's death is reopened.

Service connection for the cause of the Veteran's death is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


